        Case 1:17-cv-08308-PGG Document 102 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LOKESH MELWANI et al.,

                              Plaintiffs,                        ORDER

                  -against-                                17 Civ. 8308 (PGG)
HUNTER LIPTON et al.,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference currently scheduled for May 21, 2020

is adjourned to June 18, 2020 at 11:00 a.m.

Dated: New York, New York
       May 11, 2020
